Case 8:18-cv-02869-VMC-CPT Document 268 Filed 04/21/21 Page 1 of 6 PageID 4809




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION; and
 ALPINE SECURITIES CORPORATION,

       Plaintiffs,

 v.                                               Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                              /

                          Defendant’s Supplemental
                      Proposed Special Jury Instructions

       The defendant, Christopher L. Frankel, through counsel, supplements his

 proposed jury instructions to include the attached special instructions.

                        Local Rule 3.01(g) Certification

       Counsel for the defendant conferred with counsel for the plaintiffs

 regarding the supplemental proposed special jury instructions and counsel for

 the plaintiffs objects to the defendant’s submission of and objects to the form of

 the special instructions.




                                          1
Case 8:18-cv-02869-VMC-CPT Document 268 Filed 04/21/21 Page 2 of 6 PageID 4810




                                     s/ David Banker, Esq.
                                     David C. Banker (Fla. Bar No. 352977)
                                     J. Carter Andersen (Fla. Bar No. 0143626)
                                     Harold D. Holder (Fla. Bar No. 118733)
                                     BUSH ROSS, PA
                                     1801 N. Highland Avenue
                                     Tampa, Florida 33602
                                     Phone: 813-224-9255
                                     Fax: 813-223-9620
                                     Primary: dbanker@bushross.com;
                                     candersen@bushross.com;
                                     hholder@bushross.com
                                     Secondary: aflowers@bushross.com
                                     ksalter@bushross.com
                                     Attorneys for Defendant


                          CERTIFICATE OF SERVICE

        I certify that on April 21, 2021, I caused the foregoing, updated request for
 judicial notice to be filed with the Court’s CM/ECF system, which will send
 electronic notice to all counsel of record, including:


       Shane B. Vogt, Esquire
       Kenneth G. Turkel, Esquire
       BAJO | CUVA | COHEN | TURKEL
       100 North Tampa Street, Suite 1900
       Tampa, FL 33602
       kturkel@bajocuva.com
       svogt@bajocuva.com
       Attorneys for Plaintiffs


                                     s/ David Banker, Esq.




                                          2
Case 8:18-cv-02869-VMC-CPT Document 268 Filed 04/21/21 Page 3 of 6 PageID 4811




                      DEFENDANT’S PROPOSED INSTRUCTION 20B

 Breach of Agreement – Construction against Employer Seeking to Enforce Confidentiality
                         Agreement against Former Employee

        You may find that, even after you have determined and considered the surrounding facts

 and circumstances, what the parties intended a particular written provision to mean is still not

 clear to you. If, and only if, you have determined and considered the facts and circumstances

 surrounding the formation of the agreement and still cannot determine which of the possible,

 reasonable meanings was intended by the parties, you should apply the following rule of law:

        In choosing between the possible meanings of language in a written agreement, the

 meaning that operates against the employer seeking to enforce a non-disclosure or confidentiality

 agreement against a former employee is generally the preferred meaning.




 Authority: Amex Distributing Co. v. Mascari, 150 Ariz. 510, 514, 724 P.2d 596, 600 (Ct. App.
 1986).




                                                                                      80E9831.DOCX
Case 8:18-cv-02869-VMC-CPT Document 268 Filed 04/21/21 Page 4 of 6 PageID 4812




                     DEFENDANT’S PROPOSED INSTRUCTION 21CC

             Did Scottsdale and Alpine own the information which they claim as
              “Confidential” under the Employee Nondisclosure Agreement?

        Alpine and Scottsdale claim that Mr. Frankel materially breached the Employee

 Nondisclosure Agreement, dated July 1, 2015. The first issue for you to decide is whether

 Alpine and Scottsdale owned the information they claim as confidential.

        Alpine and Scottsdale have the burden of proving by a preponderance of the evidence

 that they own the information which they claim as confidential.




                                                                                 80E9950.DOCX
Case 8:18-cv-02869-VMC-CPT Document 268 Filed 04/21/21 Page 5 of 6 PageID 4813




                      DEFENDANT’S PROPOSED INSTRUCTION 21E


        Customer information in the micro-cap securities business is not confidential information

 if the customers in the micro-cap securities business do business with multiple broker dealers and

 / or the customers are known amongst the broker dealers in the micro-cap securities business.

        Customer information also is not confidential to the extent that the information can be

 obtained from public sources, even if some effort may be required to obtain the information from

 public sources.




 Authority: Amex Distributing Co. v. Mascar, 150 Ariz. 510, 517, 724 P.2d 596, 603 (Ct. App.
 1986).




                                                                                       80F0087.DOCX
Case 8:18-cv-02869-VMC-CPT Document 268 Filed 04/21/21 Page 6 of 6 PageID 4814




                    DEFENDANT’S PROPOSED INSTRUCTION 21EE


        The law does not require a former employee to unlearn what the former employee has

 learned while working for a former employer. Mr. Frankel did not have to unlearn what he

 learned while working for Alpine, and Mr. Frankel did not materially breach the Employee

 Nondisclosure Agreement, if he used for his benefit or shared with others information which he

 learned while working for Alpine.




 Authority: Amex Distributing Co. v. Mascar, 150 Ariz. 510, 516-517, 724 P.2d 596, 602-603
 (Ct. App. 1986).




                                                                                    80F0034.DOCX
